--------------------------------------------------------------------------------

Exhibit 10.5


BEAZER HOMES USA, INC.
SECOND AMENDED AND RESTATED
CORPORATE MANAGEMENT STOCK PURCHASE PROGRAM


Article 1 – Introduction


The Beazer Homes USA, Inc. Corporate Management Stock Purchase Program,
originally adopted pursuant to the 1994 Stock Incentive Plan, is hereby amended
and restated as set forth herein.  The Amended and Restated Corporate Management
Stock Purchase Program is adopted pursuant to the 1994 and 1999 Stock Incentive
Plans and is governed by the terms of the 1999 Stock Incentive Plan, provided
that Awards hereunder originally made pursuant to the 1994 Stock Incentive Plan
will continue to be governed by the terms thereof.  The purpose of the Program
is to provide a mechanism in accordance with the terms of the 1999 Stock
Incentive Plan for Beazer executives to acquire Company stock.  This is
accomplished by the Beazer executives deferring for a minimum of three years a
portion or all of any annual cash bonus to which they are entitled and receiving
an award of Restricted Stock Units at a discount in lieu thereof, thus aligning
executives’ and shareholders’ interest in the Company as well as providing the
executives with incentives of a discount on the stock and a tax deferral.


Article 2 - Definitions


2.1
Award - shall mean Restricted Stock Units and Cash Settled Award Units granted
under the Program.

2.2
Award Date - shall mean any date as determined by the Committee (e.g., November
15).

2.3
Beneficiary - shall mean a beneficiary or beneficiaries designated by
Participant under Article 7.

2.4
Board - shall mean the Board of Directors of the Company.

2.5
Bonus - shall mean any annual bonus awarded for services performed during a
Fiscal Year, whether discretionary or from an incentive plan in place for Beazer
executives of which no amount is paid or payable during the Fiscal Year.

2.6
Cash Settled Award Units – shall mean a bookkeeping entry representing the right
to receive cash based on the value of a share of Common Stock at some future
date, as described in Section 5.5 hereof.  The fair market value of a Cash
Settled Award Unit on any date shall be deemed to be the Fair Market Value of a
share of Common Stock on that date.

2.7
Cause - shall mean any of the following: (i) any act or failure to act (or
series or combination thereof) by the Participant done with the intent to harm
in any material respect the interests of the Company or any affiliate thereof;
(ii) the commission by Participant of a felony; (iii) the perpetration by
Participant of a dishonest act or common law fraud against the Company or any
affiliate thereof; (iv) a grossly negligent act or failure to act (or series or
combination thereof) by Participant detrimental in any material respect to the
interests of the Company or any affiliate thereof; (v) the material breach by
Participant of his or her agreements or obligations under his or her employment
agreement; or (vi) the continued refusal to follow directives which are
consistent with Participant’s duties and responsibilities.

 

--------------------------------------------------------------------------------


 
2.8
Change in Control – shall mean any of the following:

   (i)           the acquisition by any individual, entity or group (within the
meaning of Section 13(d) (3) or 14(d) (2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act)) (a ”Person”) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either (A) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (B) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this paragraph (i), the following
acquisitions shall not constitute a Change of Control:  (1) any acquisition
directly from the Company, (2) any acquisition by the Company, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or (4)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (A), (B) and (C) of paragraph (iii) of this Section 2.8; or
   (ii)             individuals who, as of the date hereof, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of any actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
   (iii)                      consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (A) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (B) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or
 
2

--------------------------------------------------------------------------------


 
   (iv)                      Approval by the shareholders of the Company of a
complete liquidation or dissolution of the Company.
2.9
Committee - shall mean the Compensation Committee or any other Committee of the
Board designated by the Board to administer the Plan which shall consist of at
least two members appointed from time to time by the Board.  Each Committee
member must qualify as an “outside director” as defined in the Treasury
Regulation §1.162-27(e)(3) (or any successor rule) and, to the extent necessary
to qualify Awards hereunder for exemption from the liability provisions of Rule
16b-3, a “non-employee director” as defined in Reg. §240.16b-3(b)(3) (or any
successor rule) of the Securities Exchange Act of 1934.

2.10
Company - shall mean Beazer Homes USA, Inc. and its subsidiaries.

2.11
Cost - shall mean the amount actually paid for a Restricted Stock Unit.

2.12
Deferral Period - shall mean a period of time (expressed in whole months) of not
less than thirty-six months and not greater than 119 months in length beginning
on an Award Date specified with respect to Restricted Stock Units awarded on
that Award Date.  A Participant may elect on his/her Election Form delivered to
the Company as required in Section 5.2, any Deferral Period with respect to
Restricted Stock Units awarded to the corresponding day as the Award Date of any
month which is more than thirty six months after the Award Date, but less than
120 months after the Award Date.

2.13
Discounted Cost - shall mean 80% of the Fair Market Value of a share of Common
Stock on the Award Date.

2.14
Election Form - shall mean the form on which the Participant irrevocably elects
to defer a portion of his/her Bonus and receive an Award.

2.15
Fair Market Value - shall mean the fair market value of any property (including
but not limited to shares of Common Stock or other security) determined by a
valuation method as established by the Committee from time to time.  However,
for purposes of the Program, the Fair Market Value of shares of Common Stock on
any day on which shares of Common Stock are traded on the New York Stock
Exchange (“NYSE”) or any other nationally recognized stock exchange or automated
quotation system shall be the closing price of such shares of Common Stock as
reported by the NYSE or such other exchange or quotation system.

2.16
Fiscal Year - shall mean the fiscal year of the Company.

2.17
Incapacity – shall mean a Participant’s condition such that he or she is (a)
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (b) is, by reason of any medically determinable physical or
mental impairment which can be expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under an accident or health plan covering
employees of the Participant’s employer.

 
3

--------------------------------------------------------------------------------


 
2.18
Participant - shall mean an executive participating in this Program.

2.19
Plan - shall mean the Beazer Homes USA, Inc. 1999 Stock Incentive Plan.

2.20
Program - shall mean this Beazer Homes USA, Inc. Second Amended and Restated
Corporate Management Stock Purchase Program.

2.21
Restricted Stock Unit or RSU - shall mean a bookkeeping entry representing the
right to receive a share of Common Stock at some future date.  A holder of RSUs
shall not be entitled to voting rights on any Shares to which the RSUs
relate.  The fair market value of an RSU on any date shall be deemed to be the
Fair Market Value of a share of Common Stock on that date.

2.22
Retirement – shall mean a voluntary termination of employment by an employee
aged 65 years or older with at least five (5) years of Company service.  A
Participant may request approval for retirement treatment if between the ages of
62 and 65 with at least five (5) years of Company service.  At the sole
discretion of the Compensation Committee, such requests can be approved or
denied.

2.23
Subsidiary - shall mean a company at least 50% of whose issued and outstanding
stock is owned directly or indirectly by the Company.



All capitalized terms used herein but not defined herein shall have the meanings
assigned to them in the Plan.


Article 3 – Administration


3.1
Power and Authority of the Committee.  The Program shall be administered by the
Committee.  Subject to the express provisions of this Program, the Plan and
applicable law, the Committee shall have complete discretion and authority with
respect to the Program and its interpretation and application.  Determination by
the Committee shall be final and binding on all parties with respect to all
matters relating to the Program.

3.2
Delegation.  The Committee may delegate its powers and duties under the Program
to one or more officers of the Company or any Affiliate or a committee of such
officers, subject to such terms, conditions and limitations as the Committee may
establish in its sole discretion and subject to the requirements of the Plan.



Article 4 – Eligibility


All employees of the Company and its Subsidiaries who participate in the
incentive plan in place for Beazer executives shall be eligible to participate
in the Program.


4

--------------------------------------------------------------------------------


 
Article 5 – Purchases


5.1
General.  Each Participant shall be entitled to elect to defer all or a portion
of his/her Bonus on a pre-tax basis and receive an award of RSUs at some future
date.  The number of RSUs to be awarded to Participants shall be determined
using the Discounted Cost of the Common Stock on the Award Date.

5.2
Purchases.  For each Fiscal Year, each Participant may elect to receive all or a
portion (in whole percentages) of his/her Bonus for that Fiscal Year as an award
of RSUs (the “Discretionary Amount” and “Credited Amount”) by completing an
Election Form.  The Election Form shall provide that the Participant elects to
receive RSUs in lieu of a specified portion of his/her Bonus.  Each Election
Form shall specify a Deferral Period with respect to the RSUs to which it
pertains.  Election Forms must be received by the Company no later than the last
business day of the Fiscal Year immediately preceding the Fiscal Year in which
are performed any services for which such Bonus is payable.

5.3
Award of RSUs.  The Company shall award RSUs to each Participant on the Award
Date, subject to the limitations set forth in Section 5.5 below.  Each
Participant shall be credited with a whole number of RSUs determined by dividing
(a) the amount of the Discretionary Amount to be received as an award of RSUs
under paragraph 5.2 by (b) the Discounted Cost of a share of Common Stock on the
Award Date.  No fractional RSU will be credited and the amount equivalent in
value to the fractional RSU will be paid out to the Participant currently in
cash.

5.4
Termination Prior to Award Date.  If an eligible employee terminates employment
for any reason prior to an Award Date, such employee shall not receive an award
of RSUs and shall cease to be a Participant under this Program.  Any Bonus then
subject to deferral under this Program shall be paid to the employee in cash in
accordance with the terms of any plan or other program governing the payment of
such Bonus.  Any RSUs previously awarded to such employee under this Program
will be settled as set forth in Article 6 hereof.

5.5
Cash Settled Awards.  Notwithstanding anything herein to the contrary, at any
time that there are not a sufficient number of RSUs available for use under the
1999 Stock Incentive Plan or any successor plan upon an Award Date to satisfy
the issuance to all Participants of RSUs in the amount required to cover all
Credited Amounts, the Committee may, in its sole discretion, reduce the number
of RSUs to be awarded to each Participant pro rata such that the aggregate
number of RSUs awarded on such Award Date shall not exceed the number then
available.  Any additional Credit Amounts as to which a deferral election has
been made by Participants shall be credited to an account representing Cash
Settled Award Units.  A Participant’s Cash Settled Award Unit account shall be
credited with that number of Cash Settled Award Units as is determined by
dividing the Credited Amount to be allocated to such account by the Discounted
Cost.  Upon vesting and payment in accordance with Article 6, a holder of Cash
Settled Award Units shall receive an amount in cash equal to the fair market
value of such Cash Settled Award Units on the date of payment.  Notwithstanding
the foregoing, the Committee shall have the right in its sole discretion to
provide for the conversion of outstanding Cash Settled Award Units to an equal
number of RSUs at such later date as the Committee shall determine that a
sufficient number of RSUs is again available under the 1999 Stock Incentive Plan
or any successor plan for use pursuant to this Program provided that the
conversion of such Cash Settled Award Units to RSUs under the Program has been
approved by the stockholders of the Company.

 
5

--------------------------------------------------------------------------------


 
Article 6 - Vesting and Payment of RSUs


6.1
Vesting.  A Participant shall be fully vested in each RSU or Cash Settled Award
Unit 36 months after the Award Date pertaining to that RSU provided that the
Participant has remained an employee for that entire 36-month period.

6.2
Payment after Vesting.  With respect to each vested RSU, the Company shall issue
to the Participant one share of Common Stock (“Deferred Compensation Share”) as
soon as practicable after the end of the Deferral Period specified in the
Participant’s Election Form.  With respect to each vested Cash Settled Award
Unit, the Company shall pay to the Participant an amount in cash equal to the
fair market value of such Cash Settled Award Unit as soon as practical after the
end of the Deferral Period specified in the Participant’s Election Form.

6.3
Payment Prior to Vesting.  In the event the Participant does not remain an
employee until the end of the 36-month period due to:

 
(a)
Termination by the Company for Cause, the Participant shall be entitled to
receive from the Company payment in an aggregate amount equal to the lesser of
(x) the Credited Amount, or (y) the Fair Market Value of the number of shares of
Common Stock represented by or related to the RSUs or Cash Settled Award Units
on the date of termination of the Participant;

 
(b) Voluntary resignation or otherwise voluntarily terminating his/her
employment with the Company or one of its Subsidiaries for any reason other than
as the result of his death, Incapacity or Retirement, the Participant shall
receive from the Company payment in an aggregate amount equal to the lesser of
(x) the Credited Amount, or (y) the Fair Market Value of the number of shares of
Common Stock represented by or related to the RSUs or Cash Settled Award Units
on the date of resignation or termination by Participant.

 
(c)
Termination by the Company for any reason other than “Cause”, Participant shall
be entitled to receive from the Company:  (i) the pro rata portion (the
“Issuable Shares”) of the Deferred Compensation Shares which is the product of
(x) the aggregate number of Deferred Compensation Shares into which the Credited
Amount would be convertible at the end of the Deferral Period in accordance with
the provisions of Article 6.2 hereof and (y) a fraction, the numerator of which
is the number of whole months elapsed since the Award Date and the denominator
of which is thirty-six (36) (the “Fraction”); and (ii) in respect of the pro
rata portion of the Credited Amount represented by RSUs which are not converted
into Issuable Shares (the “Remaining Credit”), payment is an aggregate amount
equal to the lesser of (xx) the Remaining Credit, or (yy) the Fair Market Value,
on the date of termination of Participant, of that number of Deferred
Compensation Shares into which the Remaining Credit would have been converted in
accordance with the provisions of Article 6.2 hereof.  Further, upon such
termination for any reason other than “Cause”, with respect to Cash Settled
Award Units, Participant shall be entitled to receive from the Company:  cash in
an amount equal to (i) the pro rata portion of the fair market value of such
Cash Settled Award Units equal to the product of (x) the aggregate number of
unvested Cash Settled Award Units held in the Program on behalf of Participant
and (y) the Fraction and (ii) in respect to the pro rata portion of the Credited
Amount which is represented by Cash Settled Award Untis that are not paid out in
accordance with the foregoing (the “Cash Remaining Credit”), payment in an
aggregate amount equal to the lesser of (x) the Cash Remaining Credit or (y) the
fair market value, on the date of termination of the Participant, of such Cash
Settled Award Units.

 
6

--------------------------------------------------------------------------------


 
 
(d)
Termination as the result of death, Incapacity or Retirement, the Credited
Amount related to RSUs shall be automatically converted, as of the date of such
termination of Participant, into Deferred Compensation Shares and related to
Cash Settled Award Units shall be paid in cash, as of the date of such
termination of Participant, in an amount equal to the fair market value of such
Cash Settled Award Units in accordance with the provisions of Article 6.2
hereof.

 
(e)
Change of Control of the Company, the Credited Amount shall be automatically
converted into Deferred Compensation Shares and the Credited Amount related to
Cash Settled Award Units shall be paid in cash in accordance with the provisions
of Article 6.2 hereof.

 
(f)
Notwithstanding the foregoing, if, at the time of a Participant’s “separation
from service” (within the meaning of Section 409A of the Code), a Participant is
a "specified employee" (within the meaning of Code Section 409A), any Plan
benefit as to which Section 409A penalties could be assessed that becomes
payable to the Participant on account of the Participant’s separation from
service will not be paid or otherwise settled until after the end of the sixth
calendar month beginning after the Participant’s separation from service (the
"409A Suspension Period"). Within 14 calendar days after the end of the 409A
Suspension Period, the Participant shall be paid a lump sum payment in cash (or
shares of Common Stock, as the case may be) equal to any payments delayed
because of the preceding sentence, without interest. Thereafter, the Participant
shall receive any remaining payments or other benefits as if there had not been
an earlier delay. 
  (g) Fair Market Value determinations of Common Stock represented by RSUs shall
be valued at of the date of payment rather than the date of termination of
employment.


6.4
Compensation Committee Waiver and Modification.  Notwithstanding the provisions
of Sections 6.1 and 6.3 above, the Compensation Committee shall have the right
in its sole discretion to waive or alter the payment provisions of Section 6.3.

 
Article 7 - Designation of Beneficiary


A Participant may designate one or more Beneficiaries to receive payments or
shares of Common Stock in the event of his/her death.  A designation of
Beneficiary shall apply to a specified percentage of a Participant’s entire
interest in the Program.  Such designation, or any change therein, must be in
writing and shall be effective upon receipt by the Company.  If there is no
effective designation of Beneficiary, or if no Beneficiary survives the
Participant, the Participant’s estate shall be deemed to be the Beneficiary.


7

--------------------------------------------------------------------------------


 
Article 8 - Amendment or Termination of Program


Subject to the requirements of the Plan, the Company reserves the right to amend
or terminate the Program at any time, by action of the Board or a Committee
delegated by the Board, provided that no such action shall adversely affect a
Participant’s rights under the Program with respect to RSUs awarded and vested
before the date of such action.  If the Program is terminated, the payment of
Deferred Compensation Shares may only be accelerated if the requirements set
forth in Treas. Reg. § 1.409A-3(j)(4) are met.


Article 9 - Miscellaneous Provisions


9.1
No Distribution; Compliance with Legal Requirements.  The Committee may require
each person acquiring shares of Common Stock under the Program to represent to
and agree with the Company in writing that such person is acquiring the shares
without a view to distribution thereof.  No shares of Common Stock shall be
issued until all applicable securities law and other legal and stock exchange
requirements have been satisfied.  The Committee may require the placing of such
stop-orders and restrictive legends on certificates for Common Stock as it deems
appropriate.

9.2
Notices; Delivery of Stock Certificates.  Any notice required or permitted to be
given by the Company or the Committee pursuant to the Program shall be deemed
given when personally delivered or deposited in the United States mail,
registered or certified, postage prepaid, addressed to the Participant at the
last address shown for the Participant on the records of the Company.  Delivery
of stock certificates to persons entitled to receive them under the Program
shall be deemed effected for all purposes when the Company or a share transfer
agent of the Company shall have deposited such certificates in the United States
mail, addressed to such person at his/her last known address on file with the
Company.

9.3
Nontransferability of Rights.  During a Participant’s lifetime, any payment or
issuance of shares under the Program shall be made to him/her.  No RSU or other
interest under the Program shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
attempt by a Participant or any Beneficiary under the Program to do so shall be
void.  No interest under the Program shall in any manner be liable for or
subject to the debts, contracts, liabilities, engagements or torts of a
Participant or Beneficiary entitled thereto.

9.4
Obligations Unfunded and Unsecured.  The Program shall at all times be entirely
unfunded, and no provision shall at any time be made with respect to segregating
assets of the Company (including Common Stock) for payment of any amounts or
issuance of any shares of Company Stock hereunder.  No Participant or other
person shall have any interest in any particular assets of the Company
(including Common Stock) by reason of the right to receive payment under the
Program, and any Participant or other person shall have only the rights of a
general unsecured creditor of the Company with respect to any rights under the
Program.

 
8

--------------------------------------------------------------------------------


 
9.5
No Guarantee of Tax Consequences.  While the Program is intended to provide tax
deferral for Participants, the Program is not a guarantee that the intended tax
deferral will be achieved.  Participants are solely responsible and liable for
the satisfaction of all taxes and penalties that may arise in connection with
this Program (including any taxes arising under Section 409A of the
Code).  Neither the Company nor its affiliates nor any of their directors,
officers or employees shall have any obligation to indemnify or otherwise hold
any Participant harmless from any such taxes. The Committee reserves the right
(including the right to delegate such right) to unilaterally amend this Plan
without the consent of any Participant in order to accurately reflect its
correct interpretation and operation, as well as to maintain an exclusion from
the application of, or to establish compliance with, Code Section 409A.  A
Participant’s participation in the Plan constitutes acknowledgement and consent
to such rights of the Committee.

9.6
Effective Date of Amended and Restated Program.  The Program, as amended and
restated, shall become effective as of the date of its approval by the Board.

9.7
Incorporation of Plan.  This Program description is qualified in its entirety by
the Plan.  Should there be any discrepancy between this description and the
Plan, the terms of the Plan shall govern, excluding definitions that are
specifically provided herein.

 
 
9